Title: Enclosure: Nicholas Biddle to William Tilghman, 6 April 1818
From: Biddle, Nicholas
To: Tilghman, William


                        
                            Dear Sir
                             Philada April 6 1818
                        
                        I have the pleasure of depositing with the Historical committee, the papers & books which accompany this letter, in compliance with the request of Governor Clark in his letter to me of the 10th of Oct 1816, transmitted by Mr Jefferson—
                        It may perhaps be usefull to add such notices of other objects connected with them, as may enable the committee to extend its researches—   It was in the spring of 1810 that I recieved from Governor Clark in Virginia & brought to Philadelphia the papers & documents deemed necessary for the publication of the travels. They consisted of,—
                        1, A large map of the country between the Mississipi & the Pacific illustrating the course of the journey
                        2. A map for Mr Hassler who was in the state of New York, & engaged in some astronomical calculations for the work—
                        3 Some documents for Dr Barton
                        4 The manuscript journal of Sergeant Ordway one of the party—
                        5 The pocket journals of the expedition
                        Of these—
                        1: The map after the draft was made from it, for the engraver, was deliverd by the draftsman, Mr Lewis, to Governor Clark, when last in Philada, about the year 1813
                        2: The other map, was forwarded, by Mr Vaughan to Mr Hassler, who in his letter dated Augt 12th 1810 at Schenectady mentions the reciept of it—
                        
                        3 The documents for Dr Barton, were delivered to him immediately after my arrival in Phila, Not having recieved any list of them from Govr Clark I of course took none from Dr Barton & as I was merely the bearer of them; my recollection is not as accurate as it would have been had they fallen more immediately under my examination, My impression however is that the packet for Dr Barton consisted of small manuscript books & some papers, The books were chiefly extracts relative to objects of natural history taken from the original Journal now deposited with the Committee—The papers were Indian Vocabularies, collected during the Journey, They formed  I think a bundle of loose sheets each sheet containing a printed vocabulary in English with the corresponding Indian name in manuscript there was also another collection of Indian Vocabularies which If I am not mistaken, was in the handwriting of Mr Jefferson—
                        I have turned to My letter to Governor Clark dated July 7 1810, the first to him after my arrival in Phila, in hopes of finding some further particulars, but the letter merely states in general terms “I need on not say that I arrived safe at this place, that the map was immediately forwarded to Mr Hassler & that Dr Barton recieved all his papers”
                        In the preface to the printed travels which, being published in Philada Whilst Dr Barton was there, must be presumed to have been correct, it is stated that “those parts of the work which relate to the various objects of natural history observed or collected during the journey as well as the alphabets of the  Indian languages are in the hands of professor Barton & will it is understood, shortly appear,” This was in 1814,
                        I have mentioned these particulars so minutely, because the description may perhaps enable some of the Committee to recognize the vocabularies which I incline to think were the only things delivered by me to Dr Barton not included in the volumes now deposited—
                        4. The journal of Sergeant Ordway was I believe a private purchase from that person. Governor Clark in his letter to me of the 24th Janur January 1818 desires me to send it to him—
                        5 The journals of Mess Lewis & Clark from the beginning to the end of the journey are contained in the 14 volumes all of which are now deposited;—There is besides one volume of Astronomical observations, & other matter by Captn Lewis; a small copy book containing, some notes  by Capn Lewis;—the rough draft of his letter to the President from St Louis announcing his return; & two Statistical tables of the various tribes of Indians west of the Mississipi made by Governor Clark—
                        These are all the observations which occur to me as promising to be useful to the Committee—
                        
                            Very Respectfully Yours.
                            signed Nicholas Biddle
                        
                    